DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 04/23/2021. This action is made Final.
B.	Claims 1, 4-8 and 11-15 remain pending.

 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) 

5.	Claims 1, 4-8 and 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goshen, Nadav (US Pub. 2001/0029527 A1), herein referred to as “Goshen” in view of Bellis Joseph (US pub. 2002/0133488 A1), herein referred to as “Bellis”.


As for claims 1, 8 and 15, Goshen teaches. A method and corresponding one or more non-transitory computer-readable media and system for generating menus for display on a display unit with a graphical user interface, the method comprising the computer-implemented steps of: storing first data that describes a first plurality of menu items (par.14; Morphs are active components that change the browser's look and functionality according to the web site being viewed.  Each morph is responsible for a component of the browser (graphic, text or other) that is dynamically modified and adapted to the web site being visited or to user preferences), included in a first base menu (53), wherein the menu items included in the first plurality of menu items are displayed simultaneously within the first base menu (figure 3; as shown the user selects Books from base menu and a submenu is displayed within the base menu by keeping its parent as a title while rendering sub-menu items related to books underneath it to show relationship; the user is effectively filtering through menu items by selecting sub-elements of 53 navigational input by the user);

For example, a user entering the Amazon.com web site may see a browser control area with graphics and colors that complement the web site and with promotions for the newest or most popular products on the site, When the user then visits the "yahoo.com" 
web site, the user's browser is modified to show a browser control area with 
graphics and promotions related to "yahoo.com"); 

in response to a request for a menu from a second user, generating the menu by: retrieving the first data and the second data (par.16; This morph includes hierarchical pull-down menus that provide links to the different pages within the web site.), and selecting a third plurality of menu items from the first plurality of menu items based on the first data and the second data; and displaying the menu on the display unit, wherein the menu includes the third plurality of menu items (fig.5). 

    PNG
    media_image1.png
    243
    525
    media_image1.png
    Greyscale





Goshen does not specifically teach specific function of filtering in a drop down menu; however in the same field of endeavor Bellis teaches a first plurality of menu items included in a first base menu and receiving from a first user, second data, that identifies a second plurality of menu items that is to be displayed in response to receiving a request for the first base menu from a user, wherein the second plurality of menu items comprises a subset of menu items selected from the first plurality of menu items and forms a filtered version of the first base menu (par. 10 the GUI utilizes a search on the fly filter technique  wherein user selects pull down menu  where terms are sorted dynamically at runtime when the user is interacting within the user interface : In an embodiment, search-on-the-fly uses graphical user interfaces (GUIs) and one or more icons to make the information gathering process as efficient as possible. The GUIs may incorporate one or more pull down menus of available sorting terms. As a user selects an item from a first pulldown menu, a subsequent pulldown menu displays choices that are available for sorting or searching. The process may be continued or repeated until sort-on-the-fly/search-on-the-fly has retrieved or displayed a discrete data entry from the database. The pulldown menus are not pre-formatted. Instead, the pulldown menus are created “on-the-fly” as the user steps through the sort and/or search process. Thus, search-on-the-fly is inherently intuitive, and allows a user with little or no knowledge of the database contents, its organization, or a search engine search routine to execute comprehensive analysis, sorting and/or searches that return generally accurate results.)


    PNG
    media_image2.png
    430
    635
    media_image2.png
    Greyscale

Bellis further teaches storing the second data (par.60 information is saved by the constraint collator. Information is saved via cookie at par.11 or through criteria outlined in par.49 );

 in response to a request for the first base menu from a second user, generating the filtered version of the first base menu by retrieving the first data and second data and selecting the second plurality of menu items from the first plurality of menu items based on the first data and the second data; and the displaying the filtered version of the first base menu on the display unit, wherein the filtered version of the first base menu includes the second plurality of menu items (par. 60 The constraint collator 136 provides the updated request 115 (which may be an initial request, or a subsequent request) to the query generator 150. The constraint collator 136 is responsible for interpreting the request 114. The constraint collator 136 performs this function by comparing the request 114 against information stored in the status control 140. In particular, the constraint collator 136 sends the request status control signal 118 to the status control 140 and receives the request status response 119. The constraint collator 136 then compares the request status response 119 to constraint information provided with the request 114 to determine if the constraint status should be updated (e.g., because the request 114 includes a new constraint). In an embodiment, the constraint collator 136 compares constraint information in a current request 114 to constraint information residing in the status control 140, and if the current request 114 includes a new constraint, such as a new narrowing request (for example, when the user clicks, touches or points over a field shown in a last search cycle), then the constraint collator 136 adds the updated information and sends the updated request 115 to the query generator 150. If the constraint status should be updated, the constraint collator 136 sends the status update 118 to the status control 140. If the request 114 is a refresh request, the constraint collator 136 sends a reset command 131 to the database qualifier 160. The updated request 115 (possibly with a new constraint) is then sent to the query analyzer 150 for further processing...) (par.77 : “The status data module 142 contains information related to all past and current search cycles, which are referenced by the index module 144, and delivers a status response 119 for the most recent search cycle to the constraint collator 136. When a new constraint is sent to the query generator 150, the status data module 142 is updated 118 by the constraint collator 136…”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bellis into Goshen this is true because Bellis suggests that displaying of multi-menu options (fig.10) within one another creates a more effective navigation for the user by providing relevant choices to the user by searching through database of menu option to select dynamically (par.85).

As for claims 4 and 11, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data defines a display filter 

As for claims 5 and 12, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data defines a display filter that determines which of the first plurality of menu items are not to be included in the filtered version of the first base menu (par.18).   

As for claims 6 and 13, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data specifies an organization for displaying the second plurality of menu items in the filtered version of the first base menu (par.31; Theme-based Customization: This customization provides browser 
configuration according to one or more themes, For example, a user can choose 
to receive a sport theme.  While the user is surfing, the graphical browser top 
morph may be updated with sport related illustrations and information.  
Furthermore, the browser environment may be customized according to this theme.  
For example, the browser buttons may have sport images, the navigation toolbar 
may have sport sites, and the mouse icon may change with sport related images.). 

As for claims 7 and 14, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, further comprising the computer-implemented steps of: receiving, from a third user, third data that specifies a third plurality of menu items from among the first plurality of menu items; storing the third data; in response to 
 

 


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. 


R1.	Examiner does not agree and will give citation to ‘720 as it is related to prior art relied upon US2002/0133488. Thereby Bellis remains a proper reference and Applicant is reminded that as previously stated: “ …any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).”

US2002/0133488
Priority to 09/513,340
US 6,760,720 B1
US Patent Application 09/513,340
Filed 2000-02-25
Exhibit A.
Bellis teaches a first plurality of menu items included in a first base menu and receiving from a first user, second data, that identifies a second plurality of menu items that is to be displayed in response to receiving a request for the first base menu from a user, wherein the second plurality of menu items comprises a subset of menu items selected from the first plurality of menu items and forms a filtered par. 10 the GUI utilizes a search on the fly filter technique  wherein user selects pull down menu  where terms are sorted dynamically at runtime when the user is interacting within the user interface : In an embodiment, search-on-the-fly uses graphical user interfaces (GUIs) and one or more icons to make the information gathering process as efficient as possible. The GUIs may incorporate one or more pull down menus of available sorting terms. As a user selects an item from a first pulldown menu, a subsequent pulldown menu displays choices that are available for sorting or searching. The process may be continued or repeated until sort-on-the-fly/search-on-the-fly has retrieved or displayed a discrete data entry from the database. The pulldown menus are not pre-formatted. Instead, the pulldown menus are created “on-the-fly” as the user steps through the sort and/or search process. Thus, search-on-the-fly is inherently intuitive, and allows a user with little or no knowledge of the database contents, its organization, or a search engine search routine to execute comprehensive analysis, sorting and/or searches that return generally accurate results.)

Exhibit B. 


    PNG
    media_image2.png
    430
    635
    media_image2.png
    Greyscale




Exhibit C.

Bellis further teaches storing the second data (par.193 examples of storage of data retrieval, without further clarification the showing of at least prior search storage of reports database, search criteria sorted in temples or cookies arrives at storing second data); receiving, from a first user, second data, wherein the second data defines a display filter (fig.10 item 203 user is filtering the first 201 user input menu) that determines second plurality of menu items that are included in the first plurality of menu items and are to be displayed in a filtered version of the first base menu (fig.10 shows 206 then 207 through 230 based upon search on the fly dynamic filtering of database records based upon user input within the pull down menu presented on the user interface; these menu items are not pre-populated);

par.194 utilizing a template storage mechanism save point can be set in storage based upon past user interaction to build a dynamic menu and thus since stored on server is accessible by second to the nth user. “The server side components 801 access the databases 12, 13 and 15 to conduct an on-the-fly search and to initially build a report template, which may be subsequently stored in the reports database 820. Because a template is saved, any subsequent reports generated using the template will represent updated (dynamic) data in the databases 12, 13 and 15. The client side components 802 may be used to generate a report 770 i based on the template. The template acts as a road map to fields in the databases 12, 13 and 15. Using the template, the front end 821 and/or the front end 823 are able to construct a search report 770 i using the latest data saved in the databases 12, 13 and 15. Thus, the process of creating the report template 

Exhibit A. This is found at column 2 line 55 – column 3 line 3.
(In an embodiment, the Search-on-the-fly Search engine uses graphical user interfaces (GUIs) and one or more icons to make the Search process as efficient as possible. The GUIs may incorporate one or more pull down menus of available Search terms. As a user Selects an item from 
available for Searching. The process continues until the
Search engine has displayed a discrete data entry from the database. The pulldown menus are not pre-formatted. Instead, the pulldown menus are created “on-the-fly” as the user Steps through the Search process. Thus, the Search-on the-fly Search engine is inherently intuitive, and allows a user with little or no knowledge of the database contents, its organization, or a Search engine Search routine to execute
comprehensive Searches that return generally accurate
results.).

Exhibit B. Figure 10 is identical in subject matter with the difference of hand written numbering.

    PNG
    media_image3.png
    507
    737
    media_image3.png
    Greyscale












Exhibit C. 
Paragraph 193 is absent from the parent and is herein removed, yet other examples are present that teach this functionality of second data, since the second data is not clarified within the current limitations of this application.
Column 3, lines 4-10 teaches the use of exemplary second data termed “cookies” which par.193 from ‘488 discussed as an example.

“The Search-on-the-fly Search engine also Searches on key words specified by the user. The search-on-the-fly search engine can be used to exclude certain items. The Search-on the-fly Search engine incorporates other advanced features Such as Saving Search results by attaching a cookie to a user's computer, and associating icons with the Search results.”
Criteria searching as discussed at column 2, lines 46-54.
“…For example, given Search results for all names that include the name “Smith,” the user may then decide to search for all “Smiths' that include an association to an address in New Jersey. The Search-on-the-fly Search engine then conducts a further Search using this criteria 

Column 6, lines 27-54 teaches the use of how the system filters results based upon saved second data stored within the constraint collator 136 that is related to figure 10 as originally cited. This means allows for the system to save data that can be used to filter a menu list to build a dynamic search on the fly menu presentation to the user as later described in par.194 of ‘488





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image4.png
    213
    564
    media_image4.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 3, 2021